                Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 1 of 9

                                                         MONTLVC

                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION
                                                                              JL3L:'_7
                                                                                            :'   3:L3!
                                                     §
NUBIA HERRERA,                                       §                                             -




                                                                                            fr
                                                     §
                                 Plaintiff,          §
                                                     §
               v.                                    §
                                                     §
CARGUARD ADMiNISTRATION, INC an                      §
Arizona corporation and VEHICLE                      §
PROTECTION SPECIALISTS, LLC cl/b/a                   §
Auto Service Department, a Nevada limited            §
liability company
                            Defendants.
                                                     §
                                                     §
                                                     §
                                                            EP2OCVO3 C2
                                 PLAINTIFF'S ORIGINAL COMPLAINT



                                                PARTIES
   1.   Plaintiff NUBIA HERRERA ("Plaintiff' brings this Complaint and Demand for Jury Trial

        against Defendant CARGUARD ADMINISTRATION, INC, and Defendant VEHICLE

        PROTECTION SPECIALISTS, LLC cl/b/a AUTO SERVICE DEPARTMENT (together

        "Defendants") to stop placing calls to Plaintiffs cellular telephone and to obtain redress as

        authorized by statute.

                                              NATURE OF ACTION

   2. Defendants offer services to businesses and consumers. As part of marketing their products and

        services, Defendants and their agents placed calls to Plaintiffs cell phone that used an

        autodialing system or a prerecorded voice advertisement.
                Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 2 of 9




3. Defendants make unsolicited and unauthorized phone calls to consumers using false and

     misleading statements and artificial or prerecorded voice messages to sell vehicle service

     contracts (VSCs).

4. Defendants did not obtain consent from Plaintiff prior to calling his cell phone, and Defendants

     are therefore liable under the Telephone Consumer Protection Act 47 U.S.C.         §   227 (the "TCPA")

     and its implementing regulation, 47 C.F.R.     §   64.1200(a)(2).

5.   Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing equipment

     that could target millions of consumers     en masse.   Congress found that these calls were not only a

     nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

     commerce generally.   See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.

     1968, 1969-71.

6. The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on

     Defendants' use of technological equipment to spam consumers on a grand scale without their

     consent.

7. By placing the calls at issue, Defendants have violated the privacy        of Plaintiff and caused her to

     suffer damages that are recognized by statute.

8.   Plaintiff therefore seeks an injunction requiring Defendants to stop calling her cell phone, as well

     as an award of actual and statutory damages, civil penalties, costs and reasonable attorneys' fees.

                                                    PARTIES

9.    Plaintiff NUBIA HERRERA is a natural person and is a citizen of the Western District of Texas

     and was present in the Western District of Texas during all calls at issue in this case.
            Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 3 of 9




10. Defendant CARGUARD ADMINISTRATION, INC ("CarGuard") is a corporation organized

   and existing under the laws of Arizona and can be served via registered agent Jennifer Kraham,

   Kutak Rock LLP, 8601 N Scottsdale Road #300, Scottsdale, AZ 85253.

11. Defendant VEHICLE PROTECTION SPECIALISTS, LLC dlb/a "Auto Service Department"

   ("ASD") is a Limited Liability Company organized and existing under the laws of Nevada with

   its principal place of business in California and can be served via registered agent Business

   Filings Incorporated, 701 S Carson Street, Suite 200, Caron City, Nevada 89701.


                                   JURISDICTION AND VENUE

12. This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as this case arises under

   the Telephone Consumer Protection Act, 47 U.S.C.      §   227, which is a federal stature.

13. This Court has supplemental subject matter jurisdiction over Plaintiff's claim arising under

   Texas Business and Commerce Code 305.053 because that claim arises from the same nucleus of

   operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff; adds little complexity to the

   case; and doesn't seek money damages, so it is unlikely to predominate over the TCPA claims.

14. This Court has personal jurisdiction over Defendants because they conduct business in this

   District and in the State of Texas and because the events giving rise to this lawsuit occurred in

   this District.

15. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants regularly

   conducts business in the state of Texas and in this District, and because the wrongful conduct

   giving rise to this case occurred in this District.

                                    FACTUAL ALLEGATIONS

16. On October 17, 2020, Plaintiff Herrera received a call on her cell phone (915-449-9774) from

   phone number (915) 900-1841 a spoofed caller ID number.
            Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 4 of 9




17. Plaintiff answered and heard an artificial or prerecorded voice message.

18. The artificial or prerecorded voice said that "your car warranty is about to expire" and "press one

   to speak to a representative."

19. Plaintiff "pressed one" and was transferred to a live representative.

20. Plaintiff was solicited for a VSC.

21. Plaintiff did not need, or want, a VSC but purchased and received a VSC from Defendant

   CarGuard and Defendant ASD in order to determine who was making the illegal robocalls.

22. On September 9, 2020 Plaintiff also received a phone call from the plaintiffs from phone number

    (915) 900-2661.

23. Plaintiff heard an artificial or prerecorded voice that said, "your car warranty is about to expire"

    and "press one to speak to a representative."

24. On August 5, 2020 Plaintiff also received a phone call from the plaintiffs from phone number

    (915) 900-1657.

25. Plaintiff heard an artificial or prerecorded voice that said, "your car warranty is about to expire"

    and "press one to speak to a representative."

26. Plaintiff pressed one to speak to a representative, but the phone call dropped before Plaintiff

    could connect to a representative.

27. On July 21, 2020 Plaintiff also received a phone call from the plaintiffs from phone number

    (915) 900-1563.

28. Plaintiff heard an artificial or prerecorded voice that said, "your car warranty is about to expire"

    and "press one to speak to a representative."

29. Plaintiff pressed one to speak to a representative, but the phone call dropped before Plaintiff

    could connect to a representative.



                                                    4
             Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 5 of 9




30. On September 9, 2020 Plaintiff also received a phone call from the plaintiffs from phone number

   (915) 900-2675.

31. Plaintiff heard an artificial or prerecorded voice that said, "your car warranty is about to expire"

   and "press one to speak to a representative."

32. Plaintiff pressed one to speak to a representative, but the phone call dropped before Plaintiff

    could connect to a representative.

33. Defendants employ outrageous, aggressive, and illegal sales techniques that violate multiple

    federal laws and state consumer statutes.

34. Defendants and their agents and co-conspirators amassed lists of thousands     of vehicle owners

    from public records, vehicle sales and registration records, and data aggregators and then sent

    phone calls using artificial or prerecorded voice messages   en masse   to market their VSCs.

35. Defendants participated in, facilitated, directed, authorized, knew of or willfully ignored the false

    and misleading sales practices and unlawful robocalling, while knowing facts that required a

    reasonable person to investigate further, and approved, and ratified the conduct of their

    employees, agents, and co-conspirators to engage in the false and misleading sales practices and

    unlawful robocalling.

36. Defendants have knowledge     of and have adopted and maintained TCPA violations as a sales

    strategy. This is amply supported by the complaints Defendants receive that are available from the

    Better Business Bureau ("BBB"). The full scale of the complaints Defendants receive is not

    currently available to Plaintiffs but will be revealed through discovery to amplify what is shown

    below.

37. Defendants refuse to take any action to stop or curtail the unlawful sales practices and

    robocalling because these practices benefit Defendants.
            Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 6 of 9




38. Plaintiff never consented to receive the calls alleged herein. Plaintiffs had no relationship with

   Defendants prior to the calls alleged herein.

39. Defendants advertised their products by falsely informing the consumer that their warranty     hat

   expired and that Defendants' product would "extend" the original auto manufacturer's warranty

   coverage. The VSCs are not auto warranty extensions and do not provide auto warranty coverage.

   The VSCs are also with parties other than the original manufacturer of the vehicle and

   warrantors.


                         The Texas Business and Commerce Code 305.053

40. The Texas Business and Commerce code has an analogous portion that is related to the TCPA

    and was violated in this case.

41. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter

    A and seek $500 in statutory damages or $1500 for willful or knowing damages.



                                       FIRST CAUSE OF ACTION

                           Willful andlor Knowing Violation of 47 U.S.C. § 227
                               Telephone Consumer Protection Act of 1991
                                          (Against all Defendants)



42. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

43. Defendants andlor their agents placed calls to Plaintiff's cellular telephone.

44. Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship with

    Defendants.

45. Defendants' calls were made for purposes of advertising and marketing Defendants' VSCs.

    These calls constituted commercial advertising and telemarketing as contemplated by the TCPA.
                   Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 7 of 9




    46. The calls were made using an artificial or prerecorded voice message to the cellular phone of

          Plaintiff in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and (B).

    47. As a result of their unlawful conduct, Defendants repeatedly invaded the personal privacy                  of

          Plaintiffs, causing Plaintiff to suffer damages and, under 47 U.S.C.            §   227(b)(3)(B), entitling

          Plaintiff to recover $500 in statutory damages for each violation and an injunction requiring

          Defendants to stop their unlawful calling campaigns.

    48. Not only did Defendants make these violating calls, Defendants and/or their agents did so

          "knowingly" and/or "willfully' under 47 U.S.C.            §   227 (b)(3)(C).

    49.   If the Court finds that Defendants willfully or knowingly violated this subsection, the Court may
          exercise its discretion to increase the amount of the award from $500 to $1500 per violation

          under 47 U.S.C.    §   227(b)(3)(C).

                                       SECOND CAUSE OF ACTION
                   Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)
                                       (Against All Defendants)


    50. Plaintiff incorporates the forgoing allegations as          if fully set forth herein.

    51. The foregoing acts and omissions              of Defendants and/or their affiliates or agents constitute

          multiple violations of FCC regulations by making telemarketing solicitations despite lacking:

              a.   written policy, available upon demand, for maintaining a do-not-call list, in violation of

                   47 C.F.R.     §   64.1200(d)(l)   1;




              b. training for the individuals involved in the telemarketing on the existence of and use of a

                   do-not-call list, in violation of 47 C.F.R.      §   64.1 200(d)(2) 2. and.




'See   id.   at 425 (codifying a June 26, 2003 FCC order).
2
       id.   at 425 (codifying a June 26, 2003 FCC order).

                                                               7
                     Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 8 of 9




              c. in the solicitations, the name of the individual caller and the name of the person or entity

                    on whose behalf the call is being made, in violation of 47 C.F.R.   § 64.1200(d)(4).3

   52. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47     U.s.c.


       §     227(c)(5)(B).

   53. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or willful

       violation. 47 U.S.C.      §   227(c)(5).

                                         THIRD CAUSE OF ACTION
                          Violations of The Texas Business and Commerce Code 305.053

   54. Plaintiff incorporates the foregoing allegations as     if set forth herein.

   55. The foregoing acts and omissions of Defendants and/or their affiliates or agents constitute

       multiple violations of the Texas Business and Commerce Code 305.053, by making non-

       emergency telemarketing robocalls to Ms. Herrera's cellular telephone number without her prior

       express written consent in violation of 47 USC 227 et seq. The Defendants violated 47 USC

       227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an automated dialing system that

       does not comply with the technical and procedural standards under this subsection.

   56. Plaintiff is entitled to an award of at least $500 in damages for each such violation. Texas

       Business and Commerce Code 305.053(b)

   57. Plaintiff is entitled to an award      of up to $1,500 in damages for each such knowing or willful

        violation. Texas Business and Commerce Code 305.053(c).

                                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Nubia Herrera prays for judgment against the defendants jointly and

severally as follows:




 See   id.    at   425 (codifying a June 26, 2003       FCC order
                Case 3:20-cv-00302-FM Document 1 Filed 12/07/20 Page 9 of 9




         A.    Leave to amend this Complaint to name additional DOESs as they are identified and to

conform to the evidence presented at trial;

         B.    A declaration that actions complained of herein by Defendants violate the TCPA and

Texas state law;

         C.    An injunction enjoining Defendants and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

         D.    An award of $3000 per call in statutory damages arising from the TCPA intentional

vIolations jointly and severally against the corporation and individual for five calls.

         E.    An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 3 05.053

         F.    An award to Ms. Herrera of damages, as allowed by law under the TCPA;

         G.    An award to Ms. Herrera of interest, costs and attorneys' fees, as allowed by law and

equity

         H.     Such further relief as the Court deems necessary, just, and proper.



Plaintiff requests a trial by jury of all claims that can be so tried.



December 7, 2020




                                         Nubia Herrera
                                         Plaintiff, Pro Se
                                         7519 N Loop Drive
                                         El Paso, Texas 79915
                                         915-888-0489
